OPINION of the Court, by
judge Clark.-
Tha only question in this cause is, does the action bv petition and summons lie ur, i mt e\iuiuiv, ”''Lil f the direct payment of uitiu, u tv ' bv, > tr testator in his lifetime ?
We have no hesitad m in ¡1 i bog :d, i i -j m >r the affirmative. The au pi ovia up a %u.„ ,, ir node for the recovery of deb g vt, to t,\ in .Cu a bond or note a right to urns to,- v - b m mi. j only to the condition thac.it l.e 1 jr the d-i r p ⅛ me’-- T money. It would be a rigid cm" a m .■ < . .n ‘ < i f< confine its provisions to those who sue u> me sued in their own right. The act is a remedial one, and ought to receive a liberal construction. The mischief intended to be remedied, was the delay in the administration of justice. Claims against executors or administrators being within the mischief, ought to be embraced by the remedy.
Judgment affirmed, with costs and damages,